Title: To George Washington from Vioménil, 24 January 1784
From: Vioménil, Antoine-Charles du Houx, baron de
To: Washington, George



Monsieur
a paris Le 24 Janvier 1784

Le Baron d’angélly qui ma Servi d’aide de camp pendant les campagnes que j’ay faites en amérique desirant tres vivement d’etre aggregé a la Société que préside Votre Exelence, cest avec la plus grande confiance que je la Supplie de vouloir bien luy procurer cet agrément, il étoit colonel attaché au corps de La marinne, L’orsque nous sommes arrivés a newport, m. le cte de barras La employé en cette qualité et cest avec Lagrement du ministre de ce departément que je prend La liberté de demander bonté, et protection a Votre Exelence pour le Succes de ma recomandation, ma reconnoissance Sera vive et tout aussi durable que les Sentiments du tendre et respectueux attachement avec Les quels jay lhonneur detre Monsieur, De Votre Exelence Le tres humble et tres obeissant Serviteur

Vioménil

